           Case 19-36313 Document 2149 Filed in TXSB on 05/24/20 Page 1 of 10
                                    UNITED STATES BANKRUPTCY COURT
                                      SOUTHERN DISTRICT OF TEXAS


In     Southern Foods Group, LLC and Official
Re:    Committee of Unsecured Creditors                       Case No.: 19−36313
       Debtor
                                                              Chapter: 11




                               NOTICE OF FILING OF OFFICIAL TRANSCRIPT


An official transcript has been filed in this case and it may contain information protected under the E−Government
Act of 2002, and Fed. R. Bank. P. 9037.
Transcripts will be electronically available on PACER to the public 90 days after their filing with the court. To
comply with privacy requirements of Fed. R. Bank. P. 9037, the parties must ensure that certain protected information
is redacted from transcripts prior to their availability on PACER.

If redaction is necessary, the parties must file a statement of redaction listing the items to be redacted, citing the
transcript's docket number, the item's location by page and line, and including only the following portions of the
protected information. This statement must be filed within 21 days of the transcript being filed. A suggested form for
the statement of redaction is available at http://www.txs.uscourts.gov.

      • the last four digits of the social security number or taxpayer identification number;
      • the year of the individual's birth;
      • the minor's initials;
      • the last four digits of the financial account number; and
      • the city and state of the home address.

Any additional redaction requires a separate motion and Court approval.

A party may review the transcript at the Clerk's Office public terminals or purchase it by following the instruction on
our website at http://www.txs.uscourts.gov or by calling (713) 250−5500 . A party is only responsible for reviewing
the:


      • opening and closing statements made on the party's behalf;
      • statements of the party;
      • testimony of any witness called by the party; and
      • any other portion of the transcript as ordered by the court.




Redaction is your responsibility. The Clerk, court reporter, or transcriber will not review this transcript for
compliance.



                                                              David J. Bradley
                                                              Clerk of Court
              Case 19-36313 Document 2149 Filed in TXSB on 05/24/20 Page 2 of 10
                                      United States Bankruptcy Court
                                       Southern District of Texas
In re:                                                                                  Case No. 19-36313-drj
Southern Foods Group, LLC                                                               Chapter 11
Official Committee of Unsecured Creditor
         Debtors
                                        CERTIFICATE OF NOTICE
District/off: 0541-4           User: ShoshanaA              Page 1 of 9                   Date Rcvd: May 22, 2020
                               Form ID: ntctran             Total Noticed: 253


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
May 24, 2020.
db             +Alta-Dena Certified Dairy, LLC,     2711 Haskell Avenue,    Suite 3400,    Dallas, TX 75204-2928
db             +Berkeley Farms, LLC,    2711 Haskell Avenue,    Suite 3400,    Dallas, TX 75204-2928
db             +Cascade Equity Realty, LLC,    2711 Haskell Avenue,     Suite 3400,    Dallas, TX 75204-2928
db             +Country Fresh, LLC,    2711 Haskell Avenue,    Suite 3400,    Dallas, TX 75204-2928
db             +DFC Aviation Services, LLC,    2711 Haskell Avenue,     Suite 3400,    Dallas, TX 75204-2928
db             +DFC Energy Partners, LLC,    2711 Haskell Avenue,    Suite,    3400,    Dallas, TX 75204-2928
db             +DFC Ventures, LLC,    2711 Haskell Avenue,    Suite 3400,    Dallas, TX 75204-2928
db             +DGI Ventures, Inc.,    2711 Haskell Avenue,    Suite 3400,    Dallas, TX 75204-2928
db             +DIPS Limited Partner II,    2711 Haskell Avenue,    Suite 3400,     Dallas, TX 75204-2928
db             +Dairy Information Systems Holdings, LLC,     2711 Haskell Avenue,     Suite 3400,
                 Dallas, TX 75204-2928
db             +Dairy Information Systems, LLC,     2711 Haskell Avenue,    Suite 3400,    Dallas, TX 75204-2928
db             +Dean Dairy Holdings, LLC,    2711 Haskell Avenue,    Suite 3400,     Dallas, TX 75204-2928
db             +Dean East II, LLC,    2711 Haskell Avenue,    Suite 3400,    Dallas, TX 75204-2928
db             +Dean East, LLC,    2711 Haskell Avenue,    Suite 3400,    Dallas, TX 75204-2928
db             +Dean Foods Company,    2711 Haskell Avenue,    Suite 3400,    Dallas, TX 75204-2928
db             +Dean Foods North Central, LLC,     2711 Haskell Avenue,    Suite 3400,    Dallas, TX 75204-2928
db             +Dean Foods of Wisconsin, LLC,     2711 Haskell Avenue,    Suite 3400,    Dallas, TX 75204-2928
db             +Dean Holding Company,    2711 Haskell Avenue,    Suite 3400,    Dallas, TX 75204-2928
db             +Dean Intellectual Property Services II, Inc.,     2711 Haskell Avenue,     Suite 3400,
                 Dallas, TX 75204-2928
db             +Dean International Holding Company,     2711 Haskell Avenue,    Suite 3400,
                 Dallas, TX 75204-2928
db             +Dean Management, LLC,    2711 Haskell Avenue,    Suite 3400,    Dallas, TX 75204-2928
db             +Dean Puerto Rico Holdings, LLC,     2711 Haskell Avenue,    Suite 3400,    Dallas, TX 75204-2928
db             +Dean Services, LLC,    2711 Haskell Avenue,    Suite 3400,    Dallas, TX 75204-2928
db             +Dean Transportation, Inc.,    2711 Haskell Avenue,     Suite 3400,    Dallas, TX 75204-2928
db             +Dean West II, LLC,    2711 Haskell Avenue,    Suite 3400,    Dallas, TX 75204-2928
db             +Dean West, LLC,    2711 Haskell Avenue,    Suite 3400,    Dallas, TX 75204-2928
db             +Franklin Holdings, Inc.,    2711 Haskell Avenue,    Suite 3400,     Dallas, TX 75204-2928
db             +Fresh Dairy Delivery, LLC,    2711 Haskell Avenue,     Suite 3400,    Dallas, TX 75204-2928
db             +Friendly’s Ice Cream Holdings Corp.,     2711 Haskell Avenue,    Suite 3400,
                 Dallas, TX 75204-2928
db             +Friendly’s Manufacturing and Retail, LLC,     2711 Haskell Avenue,     Suite 3400,
                 Dallas, TX 75204-2928
db             +Garelick Farms, LLC,    2711 Haskell Avenue,    Suite 3400,    Dallas, TX 75204-2928
db             +Mayfield Dairy Farms, LLC,    2711 Haskell Avenue,     Suite 3400,    Dallas, TX 75204-2928
db             +Midwest Ice Cream Company, LLC,     2711 Haskell Avenue,    Suite 3400,    Dallas, TX 75204-2928
db             +Model Dairy, LLC,    2711 Haskell Avenue,    Suite 3400,    Dallas, TX 75204-2928
db             +Reiter Dairy, LLC,    2711 Haskell Avenue,    Dallas, TX 75204-2911
db             +Sampson Ventures, LLC,    2711 Haskell Avenue,    Suite 3400,    Dallas, TX 75204-2928
db             +Shenandoah’s Pride, LLC,    2711 Haskell Avenue,    Suite 3400,     Dallas, TX 75204-2928
db             +Southern Foods Group, LLC,    2711 Haskell Avenue,     Suite 3400,    Dallas, TX 75204-2928
db             +Steve’s Ice Cream, LLC,    2711 Haskell Avenue,    Suite 3400,     Dallas, TX 75204-2928
db             +Suiza Dairy Group, LLC,    2711 Haskell Avenue,    Suite 3400,     Dallas, TX 75204-2928
db             +Tuscan/Lehigh Dairies, Inc.,    2711 Haskell Avenue,     Suite 3400,    Dallas, TX 75204-2928
db             +Uncle Matt’s Organic, Inc.,    2711 Haskell Avenue,     Suite 3400,    Dallas, TX 75204-2928
db             +Verifine Dairy Products of Sheboygan, LLC,     2711 Haskell Avenue,     Suite 3400,
                 Dallas, TX 75204-2928
aty            +Alison Elko Franklin,    Greenberg Traurig, LLP,    3333 Piedmont Road NE,     Suite 2500,
                 Atlanta, GA 30305-1780
aty            +Andrew N. Rosenberg,    Paul, Weiss, Rifkind, Wharton & Garrison,      1285 Avenue of the Americas,
                 New York, NY 10019-6031
aty            +Anne M. Zimmermann,    AEGIS Law,    601 S Lindbergh Blvd,    Frontecac, MO 63131-2733
aty            +Antoinette Young,    Sodexo, Inc.,    9801 Washingtonian Boulevard,     12th Floor,
                 Gaithersburg, MD 20878-7373
aty            +Brian M Resnick,    Davis Polk & Wardwell LLP,    450 Lexington Avenue,     New York, NY 10017-3982
aty            +Cameron W Brumbelow,    Law Offices of Cameron W. Brumbelow, PA,      10261 Fourth Street North,
                 St. Petersburg, FL 33716-3809
aty            +Charlotte M. Savino,    Davis Polk & Wardwell, LLP,     450 Lexington Avenue,
                 New York, NY 10017-3982
aty            +Daniel E. Meyer,    Davis Polk & Wardell LLP,    450 Lexington Avenue,     New York, NY 10017-3982
aty            +Daniel J. Thomson,    Davis Polk & Wardwell LLP,    450 Lexington Avenue,
                 New York, NY 10017-3982
aty            +Daniel Nubel,    100 N Carson St,    Carson City, NV 89701-4717
aty            +Douglas R. Keeton,    Paul, Weiss, Rifkind, Wharton & Garrison,      1285 Avenue of the Americas,
                 New York, NY 10019-6031
aty            +Elihu E Allinson,    Sullivan Hazeltine Allinson LLC,     919 North Market Street,     Suite 420,
                 Wilmington, DE 19801-3014
aty            +Elizabeth Feld,    White & Case LLP,    1221 Avenue of the Americas,     New York, NY 10020-1016
aty            +Ellen Arvin Kennedy,    Dinsmore & Shohl LLP,    100 West Main Street,     Suite 900,
                 Lexington, KY 40507-1839
              Case 19-36313 Document 2149 Filed in TXSB on 05/24/20 Page 3 of 10



District/off: 0541-4          User: ShoshanaA              Page 2 of 9                   Date Rcvd: May 22, 2020
                              Form ID: ntctran             Total Noticed: 253


aty            +Fredrick P Stern,    Scheyer & Stern, LLC,    110 Lake Avenue So.,     Suite 46,
                 Nesconset, NY 11767-1071
aty            +Grace C. Hotz,    Paul, Weiss, Rifkind, Wharton & Garrison,     1285 Avenue of the Americas,
                 New York, NY 10019-6031
aty            +Ha Chung,    McGuire Woods,    1251 Avenue of the Americas,    20th Floor,
                 New York, NY 10020-1104
aty            +Hoover Slovacek LLP,    Galleria Tower II,    5051 Westheimer Rd Ste 1200,
                 Houston, TX 77056-5839
aty             Ira Dizengoff,    Akin Gump,    One Bryant Park,    NYC, NY 10036-6745
aty            +James A. Fields,    Samples, Jennings, Clem & Fields PLLC,     130 Jordan Drive,
                 Chattanooga, TN 37421-6748
aty            +James H Gordon,    Gordon Law Firm Co LPA,    7677 Patterson Rd,     Hilliard, OH 43026-9494
aty            +James M. Millerman, III,     Davis Polk & Wardwell LLP,    450 Lexington Avenue,
                 New York, NY 10017-3982
aty            +Jody A Bedenbaugh,    1320 Main Street, 17th Floor,     Columbia, SC 29201-3268
aty           #+John F. Young,    Markus Williams Young & Hunsicker LLC,     1700 Lincoln Street, Suite 4550,
                 Denver, CO 80203-4509
aty            +Jonathan Marrs,    18826 N. Lower Sacramento Road, Suite G,     PO Box 717,
                 Woodridge, CA 95258-0717
aty             Joseph N. Argentina, Jr.,     Drinker Biddle & Reath LLP,    One Logan Square,    Suite 2000,
                 Philadelphia, PA 19103-6996
aty            +Justin Crane,    The Myers Law Group,    9327 Fairway View Place,     Suite 100,
                 Rancho Cuamonga, CA 91730-0969
aty            +Kevin P Stangel,    823 Marshall Street,    P.O. Box 187,    Manitowoc, WI 54221-0187
aty            +Marita S. Erbeck,    Drinker Biddle & Reath, LLP,     600 Campus Dr.,
                 Florham Park, NJ 07932-1096
aty            +Matthew J Rifino,    McCarter & English LLP,     1600 Market Street,    Suite 3900,
                 Philadelphia, PA 19103-7242
aty             Meredith A Lahaie,    Akin Gump Strauss Hauer & Feld LLP,     One Bryant Park,
                 New York, NY 10036-6745
aty            +Michael M. Jacob,    Young Basile Hanlon & MacFarlane, P.C.,     3001 W. Big Beaver Rd.,
                 Ste. 624,    Troy, MI 48084-3107
aty            +Nate Sokol,    Davis Polk & Wardwell LLP,    450 Lexington Avenue,     New York, NY 10017-3982
aty            +Nathan Fransen,    Fransen and Molinaro, LLP,     4160 Temescal Canyon Rd,    Ste 306,
                 Corona, CA 92883-4629
aty            +Philip Abelson,    White & Case LLP,    1221 Avenue of the Americas,     New York, NY 10020-1016
aty             Philip C. Dublin,    Akin Gump et al,    One Bryant Park,    NYC, NY 10036-6745
aty             R Scptt Alsterda,    Nixon Peabody LLP,    70 West Madison,    Ste 3500,    Chicago, IL 60602-4224
aty            +Randall P. Mroczynski,    Cooksey Toolen Gage Duffy Woog,     535 Anton Blvd., Suite 1000,
                 Costa Mesa, CA 92626-7664
aty            +Rashida Adams,    White & Case LLP,    1221 Avenue of the Americas,     New York, NY 10020-1016
aty            +Robert G. Hanseman,    40 North Main Street,     1900 Kettering Tower,    Dayton, OH 45423-1013
aty            +Robert W. Miller,    Manier & Herod, P.C.,    1201 Demonbreun Street,     Suite 900,
                 Nashville, TN 37203-5078
aty            +Roger Friedman,    611 Anton Boulevard, Suite 1400,     Costa Mesa, CA 92626-1931
aty            +Sarah L. Primrose,    King & Spalding LLP,    1180 Peachtree Street, NE,     Suite 1600,
                 Atlanta, GA 30309-7525
aty            +Scott Greissman,    White & Case LLP,    1221 Avenue of the Americas,     New York, NY 10020-1016
aty            +Scott N. Schreiber,    Clark Hill PLC,    130 E. Randolph St.,    #3900,    Chicago, IL 60601-6317
aty            +Sobczak G. Krzysztof,    Sobczak Law,    141 Tremont St., Suite 500,     Boston, MA 02111-1209
aty            +Steven Z Szanzer,    Davis Polk & Wardwell LLP,     450 Lexington Avenue,
                 New York, NY 10017-3982
aty            +Stuart A Krause,    Zeichner Ellman & Krause LLP,     1211 Avenue of the Americas,
                 New York, NY 10036-6149
aty            +Ted A. Barrett,    BARRETT & BARRETT,    505 Patricia Avenue,    Dunedin, FL 34698-7814
aty            +Tiffany Suzanne Yee,    State of California Dept. of Justice,     1515 Clay Stree, Suite 2000,
                 Oakland, CA 94612-1492
aty            +Todd Korbel,    Todd M. Korbel APLC,    3045 Ridgelake Drive,    #317,    Metairie, LA 70002-4937
aty            +Valerian Soltes,    26382 Via De Anza,    San Juan Capistrano, Ca 92675-4723
aty            +William M Hawkins,    Loeb and Loeb LLP,    345 Park Ave,    New York, NY 10154-1895
cr             +3M Company,    c/o Kristen Jacobsen/Alison E. Franklin,     Greenberg Traurig, LLP,
                 1000 Louisiana Street, Suite 1700,     Houston, TX 77002-5001
cr             +A Very Good Cleaning Company,     Attn: Mark R. Acciard,    192A Fordway Ext.,
                 Derry, NH 03038-7264
cr             +AEP Energy, Inc.,    c/o Weldon L. Moore, III,     Sussman & Moore, LLP,
                 4645 N. Central Expressway, Ste. 300,     Dallas, TX 75205-7326
cr             +Ace Welding and Trailer Company,     Brewster Law Firm,    11120 Wurzbach Rd., Ste. 200,
                 San Antonio, TX 78230,      UNITED STATES 78230-2426
cr             +Alliant Technologies, L.L.C. dba TenFour,     360 Mt Kemble Avenue,     Morristown, NJ 07960-6662
cr             +American Electric Power,     c/o Weldon L. Moore, III,    Sussman & Moore, LLP,
                 4645 N. Central Expressway, Ste. 300,     Dallas, TX 75205-7326
cr             +American Fuji Seal, Inc.,     c/o Frost Brown Todd,    Mark A. Platt,
                 100 Crescent Court, Suite 350,     Dallas, TX 75201-2348
cr             +Americold Logistics LLC,     c/o Stromberg Stock, PLLC,    8350 N Central Expy,     Ste 1225,
                 Dallas, TX 75206-1600
cr             +Ascentium Capital LLC,    c/o Padfield & Stout, LLP,     Mark W. Stout,
                 420 Throckmorton Street, Suite 1210,     Fort Worth, TX 76102-3792
intp           +Athens Utilities Board,     c/o Samples, Jennings, Clem & Fields,     130 Jordan Drive,
                 Chattanooga, TN 37421-6748
              Case 19-36313 Document 2149 Filed in TXSB on 05/24/20 Page 4 of 10



District/off: 0541-4          User: ShoshanaA              Page 3 of 9                   Date Rcvd: May 22, 2020
                              Form ID: ntctran             Total Noticed: 253


cr             +Atlantic City Electric Company,     c/o Weldon L. Moore, III,    Sussman & Moore, LLP,
                 4645 N. Central Expressway, Ste. 300,     Dallas, TX 75205-7326
cr             +Bank of the West,    c/o Jones Walker LLP,    811 Main St.,    Suite 2900,
                 Houston, TX 77002-6116
cr             +Bexar County,    711 Navarro, Suite 300,    San Antonio, TX 78205-1749
cr             +BoDeans Wafer Company, LLC,    c/o Keri P. Ebeck, Esq.,     Mark A. Lindsay, Esq.,
                 707 Grant Street, Suite 2200,     Pittsburgh, PA 15219-1945
cr             +Boston Gas Company,    c/o Weldon L. Moore, III,    Sussman & Moore, LLP,
                 4645 N. Central Expressway, Ste. 300,     Dallas, TX 75205-7326
intp           +Bradley Arant Boult Cummings LLP,     c/o James B. Bailey,    1819 Fifth Avenue North,
                 Birmingham, AL 35203-2120
cr             +Bridge Capital Leasing, Inc.,     c/o Arthur Halsey Rice, Esq.,    101 Northeast Third Avenue,
                 Suite 1800,    Fort Lauderdale, FL 33301-1252
cr             +Bridge Funding Group, Inc.,    c/o Arthur Halsey Rice, Esq.,     101 Northeast Third Avenue,
                 Suite 1800,    Fort Lauderdale, FL 33301-1252
cr             +CP Tower Owner LLC,    c/o Jason M. Rudd,    Wick Phillips,    3131 McKinney Avenue, Suite 100,
                 Dallas, TX 75204-2430
cr             +CRG Financial LLC,    100 Union Avenue,    Cresskill, NJ 07626-2141
cr             +Carter Arnett PLLC,    8150 N. Central Expressway,    Suite 500,     Dallas, TX 75206-1860
cr             +Central Milk Producers Cooperative,     Levenfeld,   2 North LaSalle Street,     Suite1300,
                 Chicago, IL 60602-3709
cr             +Chobani, LLC,    147 State Highway 320,    Norwich, NY 13815,     US 13815-3561
cr             +City of Dallas c/o Mark Baggett, Asst. City Attorn,      1500 Marilla St., 7DN,
                 Dallas, TX 75201-6318
cr             +City of Eagle Pass,    112 E. Pecan, Suite 2200,    San Antonio, TX 78205-1588
cr             +City of Mercedes,    c/o John T. Banks,    3301 Northland Drive, Suite 505,
                 Austin, TX 78731-4954
cr             +Clean Energy Finance, LLC,    O’Melveny & Myers LLP,     Two Embarcadero Center,    28th Floor,
                 San Francisco, CA 94111-3823
cr             +Commonwealth Edison Company,    c/o Weldon L. Moore, III,     Sussman & Moore, LLP,
                 4645 N. Central Expressway, Ste. 300,     Dallas, TX 75205-7326
cr             +Connecticut Light & Power Company,     c/o Weldon L. Moore, III,     Sussman & Moore, LLP,
                 4645 N. Central Expressway, Ste. 300,     Dallas, TX 75205-7326
cr             +Conopco, Inc d/b/a Unilever,    c/o Kessler Collins, P.C.,     Howard C. Rubin,
                 2100 Ross Avenue, Ste. 750,    Dallas, TX 75201-6707
cr             +Constellation NewEnergy - Gas Division, LLC,     c/o Weldon L. Moore, III,     Sussman & Moore, LLP,
                 4645 N. Central Expressway, Ste. 300,     Dallas, TX 75205-7326
cr             +Constellation NewEnergy Inc.,     c/o Weldon L. Moore, III,    Sussman & Moore, LLP,
                 4645 N. Central Expressway, Ste. 300,     Dallas, TX 75205-7326
cr             +Cookietree LLC, f/k/a Cookietree Bakeries, Inc. d/,      c/o David S. Gragg,
                 Langley & Banack, Inc.,    745 E. Mulberry Avenue,    Ste. 700,     San Antonio, Tx 78212-3172
cr             +Cooperative Regions of Organic Producer Pools,     c/o Oren Buchanan Haker,     Stoel Rives LLP,
                 760 SW Ninth Avenue, Suite 3000,     Portland, OR 97205-2587
cr             +Cream-O-Land Dairy, LLC,    529 Cedar Ln,    Florence, NJ 08518-2511
cr             +Dairy Farmers of America,    c/o John F. Higgins,    Porter Hedges LLP,
                 1000 Main Street, 36th Floor,     Houston, TX 77002-6341
cr             +Dallas County,    Linebarger Goggan Blair & Sampson, LLP,     c/o Elizabeth Weller,
                 2777 N Stemmons Frwy Ste 1000,     Dallas, TX 75207-2328
cr             +Darin Harris Davis,    c/o Roger S. Cox,    Underwood Law Firm,    P.O. Box 9158,
                 Amarillo, TX 79105-9158
cr             +Delmarva Power & Light Company,     c/o Weldon L. Moore, III,    Sussman & Moore, LLP,
                 4645 N. Central Expressway, Ste. 300,     Dallas, TX 75205-7326
intp           +Denali Ingredients, LLC and Denali Flavors, Inc.,     c/o Faegre Drinker Biddle & Reath LLP,
                 1717 Main St Ste 5400,    Dallas, TX 75201-7367
cr             +Dot Foods, Inc.,    c/o C. Larry Carbo, III,    Chamberlain Hrdlicka White Williams etal,
                 1200 Smith Street, Ste. 1400,     Houston, TX 77002-4496
cr             +East West Bank,    McGuireWoods LLP,    600 Travis Street,    75th Floor,    Houston, TX 77002,
                 UNITED STATES 77002-3009
cr             +Ector CAD,    112 E. Pecan, Suite 2200,    San Antonio, TX 78205-1588
intp           +Epiq Corporate Restructuring, LLC,     777 Third Avenue,    12th FL,    New York, NY 10017-1302
intp           +Evan Lane,    200 Liberty Street,    New York, NY 10281-1003
cr             +Evergreen Packaging, LLC,    c/o Bruce J. Ruzinsky,    Jackson Walker LLP,
                 1401 McKinney, Suite 1900,    Houston, TX 77010-1900
cr             +Fidelity and Deposit Company of Maryland,     c/o Clark Hill Strasburger,
                 Attn: Duane J. Brescia,    720 Brazos, Suite 700,    Austin, TX 78701-2531
cr             +Florida Power and Light Company,     c/o Weldon L. Moore, III,    Sussman & Moore, LLP,
                 4645 N. Central Expressway, Ste. 300,     Dallas, TX 75205-7326
intp           +Fred Horrell,    114 Bellebrook Circle,    Nashville, TX 37205-4442
cr             +Gary Sabatte,    6041 Acacia Drive,    Oakland, CA 94618,     UNITED STATES 94618-1816
cr             +General Datatech, L.P.,    Wick Phillips,    3131 McKinney Avenue, Suite 100,
                 Dallas, TX 75204-2430
cr             +General Machinery Company, Inc.,     c/o Daniel D. Sparks,    1800 Financial Center,
                 505 N. 20th Street,    Birmingham, AL 35203-2605
cr             +Georgia Power Company,    c/o Weldon L. Moore, III,    Sussman & Moore, LLP,
                 4645 N. Central Expressway, Ste. 300,     Dallas, TX 75205-7326
intp           +Industrial Realty Group, LLC,     c/o Joseph G. Epstein PLLC,    24 Greenway Plaza,    Suite 970,
                 Suite 970,    Houston, TX 77046-2454
cr             +International Paper Company,    c/o Lowenstein Sandler LLP,     Attn: Bruce S. Nathan, Esq.,
                 1251 Avenue of the Americas,     New York, NY 10020-1104
              Case 19-36313 Document 2149 Filed in TXSB on 05/24/20 Page 5 of 10



District/off: 0541-4          User: ShoshanaA              Page 4 of 9                    Date Rcvd: May 22, 2020
                              Form ID: ntctran             Total Noticed: 253


cr             +Investors Savings Bank,    Platzer, Swergold, Levine, et al.,     c/o Clifford A. Katz,
                 475 Park Avenue, South,     New York, NY 10016-6901
cr             +Jackson Electric Membership Corporation,     c/o Weldon L. Moore, III,     Sussman & Moore, LLP,
                 4645 N. Central Expressway, Ste. 300,     Dallas, TX 75205-7326
intp           +Jackson Walker LLP,    1401 McKinney St,    Suite 1900,    Houston, TX 77010-1900
cr             +Jogue INC.,    P.O. Box 190,    Northville, MI 48167-0190
cr             +John Good Company, LLC,    2630 Gaylar Cir.,    Millcreek, UT 84109-4053
cr             +Joy Cone Co.,    c/o Keri P. Ebeck, Esq.,    Mark A. Lindsay, Esq.,
                 707 Grant Street, Suite 2200,     Pittsburgh, PA 15219-1945
inv            +Judson Witham,    15215 Aiken Rd.,    Wake Forest, NC 27587-7589
cr              Ken Conlin Gunville Partnership,     739 S 20th Street W,    3310 Katy Fwy,    Billings, MT 59102,
                 UNITED STTES
cr             +Key Equipment Finance, a division of KeyBank Natio,      Luttrell + Carmody Law Group,
                 100 NE Loop 410,    Ste. 615,    San Antonio, TX 78216,     UNITED STATES 78216-4713
cr             +KeySpan Energy Delivery Long Island,     c/o Weldon L. Moore, III,    Sussman & Moore, LLP,
                 4645 N. Central Expressway, Ste. 300,     Dallas, TX 75205-7326
intp           +Kirk Herse,    Individual Dairy Farmers and Groups,     7963 St. Rt. 12,    Lowville, NY 13367-2823
cr             +Knighthead Capital Management, LLC,     c/o Patricia B. Tomasco,
                 Quinn Emanuel Urquhart & Sullivan, LLP,     711 Louisiana, Suite 500,     Houston, TX 77002-2721
cr             +LAREDO COLLEGE,    211 CALLE DEL NORTE, STE 200,     LAREDO, TX 78041-9130
cr             +Lexon Insurance Company,     c/o Locke Lord Bissell & Liddell LLP,    Attn: Philip G. Eisenberg,
                 600 Travis Street, Ste. 3400,     Houston, TX 77002-2926
cr             +Lone Star Milk Producers, Inc.,     813 8th Street Suite 300,    Wichita Falls, TX 76301-3329
cr              Louisiana Department of Revenue,     Bankruptcy Section,    P. O. Box 66658,
                 Baton Rouge, LA 70896-6658
cr             +Lubbock Central Appraisal District, et al,     c/o Laura J. Monroe,
                 Perdue, Brandon, Fielder, Collins & Mott,     PO Box 817,    Lubbock, TX 79408-0817
cr             +MPS Enterprises, LLC,    Att: David L. Bruck, Esq.,     Greenbaum, Rowe, Smith & Davis LLP,
                 PO Box 5600,    Woodbridge, NJ 07095-0988
cr             +ManpowerGroup US Inc.,    c/o Kohner. Mann & Kailas, S.C.,     4650 North Port Washington Rd.,
                 Milwaukee, WI 53212-1077
cr             +Massachusetts Electric Company,     c/o Weldon L. Moore, III,    Sussman & Moore, LLP,
                 4645 N. Central Expressway, Ste. 300,     Dallas, TX 75205-7326
cr             +Mercedes-Benz Financial Services USA LLC D/B/A Dai,      c/o McGlinchey Stafford, PLLC,
                 Attn: Stephanie Laird Tolson,     1001 McKinney Street,    Suite 1500,    Houston, TX 77002-6420
cr              Mesa Equipment & Supply Company,     PO Box 91568,    Albuquerque, NM 87199-1568
cr             +Metropolitan Edison Company,     c/o Weldon Moore, III,    Sussman & Moore, LLP,
                 4645 N. Central Expressway, Ste. 300,     Dallas, TX 75205-7326
cr             +Monongahela Power Company,     c/o Weldon L. Moore, III,    Sussman & Moore, LLP,
                 4645 N. Central Expressway, Ste. 300,     Dallas, TX 75205-7326
cr             +Nash Dairy Co.,    KILMER CROSBY & QUADROS PLLC,     712 MAIN STREET,    SUITE 1100,
                 HOUSTON, TX 77002-3224
cr             +Navarro Pecan Company, Inc.,     c/o John Y. Bonds, III,    Bonds Ellis Eppich Schafer Jones LLP,
                 420 Throckmorton Street, Ste. 1000,     Fort Worth, TX 76102-3727
cr             +New England Teamsters and Trucking Industry Pensio,      One Wall Street,
                 Burlington, MA 01803-4768
cr             +Niagara Mohawk Power Corporation,     c/o Weldon L. Moore, III,    Sussman & Moore, LLP,
                 4645 N. Central Expressway, Ste. 300,     Dallas, TX 75205-7326
cr             +Nstar Electric Compa Western Massachusetts,     c/o Weldon L. Moore, III,     Sussman & Moore, LLP,
                 4645 N. Central Expressway, Ste. 300,     Dallas, TX 75205-7326
cr             +Nstar Electric Compa Western Nstar Electric Compan,      c/o Weldon L. Moore, III,
                 Sussman & Moore, LLP,    4645 N. Central Expressway, Ste. 300,     Dallas, TX 75205-7326
cr             +Nstar Electric Company,    c/o Weldon L. Moore, III,     Sussman & Moore, LLP,
                 4645 N. Central Expressway, Ste. 300,     Dallas, TX 75205-7326
cr             +Nstar Electric Company, Western Massachusetts,      c/o Weldon L. Moore, III,
                 Sussman & Moore, LLP,    4645 N. Central Expressway, Ste. 300,     Dallas, TX 75205-7326
cr             +Ohio Edison Company,    c/o Weldon Moore, III,     Sussman & Moore, LLP,
                 4645 N. Central Expressway, Ste. 300,     Dallas, TX 75205-7326
cr             +Oracle America, Inc.,    Buchalter, A Professional Corporation,     c/o Shawn M. Christianson,
                 55 2nd St. 17th Fl.,    San Francisco, CA 94105-3493
cr             +PACCAR Financial Corp.,    c/o Reagan McLain & Hatch, LLP,     White Rock Tower, Suite 300,
                 6510 Abrams Road,    Dallas, TX 75231-7200
cr             +PECO Energy Company,    c/o Weldon L. Moore, III,     Sussman & Moore, LLP,
                 4645 N. Central Expressway, Ste. 300,     Dallas, TX 75205-7326
cr             +Pecos County,    112 E. Pecan, Suite 2200,    San Antonio, TX 78205-1588
cr             +Pennsylvania Electric Company,     c/o Weldon Moore, III,    Sussman & Moore, LLP,
                 4645 N. Central Expressway, Ste. 300,     Dallas, TX 75205-7326
cr             +Pennsylvania Power Company,     c/o Weldon Moore, III,    Sussman & Moore, LLP,
                 4645 N. Central Expressway, Ste. 300,     Dallas, TX 75205-7326
cr             +Phoenix Packaging Operations, LLC,     c/o David R. Eastlake,    Greenberg Traurig, LLP,
                 1000 Louisiana Street, Suite 1700,     Houston, TX 77002-5001
cr             +Potomac Edison Company,    c/o Weldon L. Moore, III,     Sussman & Moore, LLP,
                 4645 N. Central Expressway, Ste. 300,     Dallas, TX 75205-7326
cr             +Premier Trailer Leasing, Inc.,     c/o Frost Brown Todd,    100 Crescent Court,    Suite 350,
                 Dallas, TX 75201-2348
intp           +Producers Dairy Foods, Inc.,     c/o Jarrod B. Martin,    McDowell Hetherington LLP,
                 1001 Fannin, Suite 2700,     Houston, TX 77002-6736
cr             +Red Diamond Inc,    c/o Jeremy L. Retherford,    Balch & Bingham LLP,
                 1901 Sixth Ave N, Suite 1500,     Birmingham, AL 35203-4642
cr             +Reliant Asset Management, LLC,     2900 Quincy St., Suite 425,    Arlington, VA 22206-3621
              Case 19-36313 Document 2149 Filed in TXSB on 05/24/20 Page 6 of 10



District/off: 0541-4          User: ShoshanaA              Page 5 of 9                    Date Rcvd: May 22, 2020
                              Form ID: ntctran             Total Noticed: 253


cr             +Richard J Jankowski,    c/o E. P Keiffer,    Rochelle McCullough, LLP,
                 325 North St. Paul St., Suite 4500,     Dallas, TX 75201,     UNITED STATES 75201-3827
cr             +Rimini Street, Inc.,    c/o David R. Eastlake,    Greenberg Traurig, LLP,
                 1000 Louisiana Street, Suite 1700,     Houston, TX 77002-5001
cr             +Roger Hooi,    5437 Mountain Valley Drive,    The Colony, TX 75056-7300
cr             +Rogers Manufacturing Company,    72 Main Street,    Rockfall, CT 06481-2001
intp            Ronald R R Neugold,    6 Rob Rider Rd,    Redding, CT 06896-1303
cr             +San Diego Gas and Electric Company,     c/o Weldon L. Moore, III,     Sussman & Moore, LLP,
                 4645 N. Central Expressway, Ste. 300,     Dallas, TX 75205-7326
intp           +Sara Darby Smith,    114 Bellebrook Circle,    Nashville, TN 37205-4442
cr             +Signature Financial, LLC,    c/o Quilling, Selander, Lownds, et al,      Attn: Hudson M. Jobe,
                 2001 Bryan Street,    Suite 1800,    Dallas, TX 75201-3071
cr             +Sokol and Company, Inc.,    5315 Dansher Road,    Countryside, IL 60525-3192
cr             +Southern California Gas Company,     c/o Weldon L. Moore, III,    Sussman & Moore, LLP,
                 4645 N. Central Expressway, Ste. 300,     Dallas, TX 75205-7326
cr             +Southern Refrigeration, Inc.,    c/o Jeremy L. Retherford,     Balch & Bingham LLP,
                 1901 Sixth Ave N, Suite 1500,     Birmingham, AL 35203-4642
cr             +Spire Alabama, Inc.,    800 Shades Creek Parkway, Ste. 400,     c/o Clark Hammond,
                 Birmingham, AL 35209-4518
cr             +Stanpac USA, LLC,    c/o Waller,    511 Union Street, 27th Fl,    Nashville, TN 37219-1733
cr             +Stationary Engineers Local 39 Trust Funds,     c/o Tracy L. Mainguy,     1001 Marina Village Pkwy,
                 Ste 200,    Alameda, CA 94501-6430
cr             +Steve Morgan,    Chandler, Mathis & Zivley, PC,    PO Box 340,    Lufkin, TX 75902-0340
cr             +Sugaright,    36 Grove Street,   New Caanan, CT 06840-5329
cr             +Summit Funding Group, Inc.,    4680 Parkway Drive,    Suite 300,     Mason, OH 45040-7979
cr             +Sysco Corporation,    c/o Meghan J. Wells,    Arnall Golden Gregory LLP,
                 171 17th Street NW, Suite 2100,     Atlanta, GA 30363-1031
cr             +TN Dept of Revenue,    c/oTN Atty General, Bankruptcy Div,     PO Box 20207,
                 Nashville, TN 37202-4015
cr             +Terra Renewal Services, Inc.,    c/o Dore’ Rothberg McKay, P.C.,      17171 Park Row,   Suite 160,
                 HOUSTON, TX 77084,     UNITED STATES 77084-4927
intp           +Texas Bank And Trust Company,    c/o Potter Minton, PC,     110 N. College, Suite 500,
                 Tyler, TX 75702-7214
cr              Texas Comptroller of Public Accounts,     Kimberly A. Walsh,    P.O. Box 12548,
                 Austin, TX 78711-2548
intp            Texas Department of Insurance, Division of Workers,      c/o Bankruptcy and Collections Division,
                 P.O. Box 12548 MC008,    Austin, TX 78711-2548
cr              Texas Taxing Authorities,    c/o Tara LeDay,    P.O. Box 1269,    Round Rock, TX 78680-1269
cr             +The Maryland and Virginia Milk Producers Cooperati,      c/o Richard E. Hagerty, Troutman Sanders,
                 401 9th Street, NW,    Ste. 1000,    Washington, DC 20004-2146
cr             +The Town of Franklin in the Commonwealth of Massac,      355 East Central Street,
                 Franklin, MA 02038-1352
cr             +Thomas C Davis,    Towns Law Firm, PC,    4835 Lyndon B Johnson Fwy,     Suite 750,
                 Dallas, TX 75244-6021
cr             +Thomas Petroleum, LLC,    c/o Joshua N. Eppich,    Bonds Ellis Eppich Schafer Jones LLP,
                 420 Throckmorton St., Ste. 1000,     Fort Worth, TX 76102-3727
cr             +Toledo Edison Company,    c/o Weldon L. Moore, III,    Sussman & Moore, LLP,
                 4645 N. Central Expressway, Ste. 300,     Dallas, TX 75205-7326
cr             +TranStar Energy Company LP,    4675 MacArthur Court,     Suite 800,    Newport Beach, CA 92660-1895
cr             +UMR, Inc.,    Shipman & Goodwin LLP,    One Constitution Plaza,     Hartford, CT 06103-1919
cr             +Union Pacific Railroad Company,     1400 Douglas Street, STOP 1580,     Omaha, NE 68179-0002
cr             +UnitedHealthcare Insurance Company,     c/o Shipman & Goodwin LLP,     One Constitution Plaza,
                 Hartford, CT 06103-1803
cr             +Universal Equipment Leasing Company, LLC,     c/o Gregg M. Ficks, Esq.,
                 Coblentz Patch Duffy & Bass LLP,     1 Montgomery St., #3000,    San Francisco, CA 94104-5500
cr             +Uvalde County, Leakey Independent School District,,      c/o John T. Banks,
                 3301 Northland Dr., Ste. 505,     Austin, TX 78731-4954
cr             +Virginia Electric and Power Company d/b/a Dominion,      c/o Weldon L. Moore, III,
                 Sussman & Moore, LLP,    4645 N. Central Expressway, Ste. 300,      Dallas, TX 75205-7326
cr             +WS Packaging Group, Inc.,    4053 Clough Woods Drive,     Batavia, OH 45103-2587
cr             +Wells Fargo Equipment Finance, Inc.,     c/o Palmer & Manuel PLLC,
                 8350 N. Central Expy., # 1111,     Dallas, TX 75206,     UNITED STATES 75206-1625
cr              Wells Fargo Vendor Financial Services, LLC fka GE,     Bankruptcy Administration,
                 P. O. Box 13708,    Macon, GA 31208-3708
cr             +WestRock CP, LLC,    c/o Allen M. DeBard,    Langley & Banack, Inc.,     745 E. Mulberry Ave,
                 San Antonio, TX 78212-3141
cr             +Western Massachusetts,    c/o Weldon L. Moore, III,    Sussman & Moore, LLP,
                 4645 N. Central Expressway, Ste. 300,     Dallas, TX 75205-7326
cr             +Wilks, Lukoff & Bracegirdle, LLC,     Wilks, Lukoff & Bracegirdle, LLC,     4250 Lancaster Pike,
                 Suite 200,    Wilmington, DE 19805-1520
cr             +William J. Begg,    306 Emma Loop,    Austin, TX 78737-1438
cr             +Willie Fort,    Wiggins Childs Pantazis Fisher Goldfarb,     301 19th ST N,
                 Birmingham, AL 35203-3144
cr             +Winn-Dixie Stores, Inc.,    c/o Howard Marc Spector,     Spector & Cox, PLLC,    12770 Coit Road,
                 Suite 1100,    Dallas, TX 75251-1329
cr             +Zurich American Insurance Company,     c/o Clark Hill Strasburger,     Attn: Duane J. Brescia,
                 720 Brazos, Suite 700,    Austin, TX 78701-2531
cr             +c/o Jason A. Starks Travis County,     P.O. Box 1748,    Austin, TX 78767-1748
              Case 19-36313 Document 2149 Filed in TXSB on 05/24/20 Page 7 of 10



District/off: 0541-4          User: ShoshanaA              Page 6 of 9                  Date Rcvd: May 22, 2020
                              Form ID: ntctran             Total Noticed: 253


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
cr              E-mail/Text: houston_bankruptcy@LGBS.com May 22 2020 21:07:08       Angelina County,
                 Linebarger Goggan Blair & Sampson LLP,    c/o Tara L. Grundemeier,    Post Office Box 3064,
                 Houston, TX 77253-3064
cr              E-mail/Text: jspoone@colortech.com May 22 2020 21:06:42      COLORTECH IN,    5712 COMMERCE BLVD,
                 MORRISTOWN, TN 37814
cr              E-mail/Text: houston_bankruptcy@LGBS.com May 22 2020 21:07:08       Cleveland ISD,
                 c/o Tara L. Grundemeier,    Linebarger Goggan Blair & Sampson LLP,    P.O. Box 3064,
                 Houston, TX 77253-3064
cr              E-mail/Text: houston_bankruptcy@LGBS.com May 22 2020 21:07:08       Fort Bend County,
                 Linebarger Goggan Blair & Sampson LLP,    C/O Tara L. Grundemeier,    P.O. Box 3064,
                 Houston, TX 77253-3064
cr              E-mail/Text: houston_bankruptcy@LGBS.com May 22 2020 21:07:08       Harris County,
                 Linebarger Goggan Blair & Sampson LLP,    c/o Tara L. Grundemeier,    Post Office Box 3064,
                 Houston, TX 77253-3064
cr              E-mail/Text: houston_bankruptcy@LGBS.com May 22 2020 21:07:08       Jefferson County,
                 Linebarger Goggan Blair & Sampson LLP,    c/o Tara L. Grundemeier,    Post Office Box 3064,
                 Houston, TX 77253-3064
cr              E-mail/Text: LDRBankruptcy.EBN@la.gov May 22 2020 21:06:10      Louisiana Department of Revenue,
                 Bankruptcy Section,    P. O. Box 66658,   Baton Rouge, LA 70896-6658
cr              E-mail/Text: houston_bankruptcy@LGBS.com May 22 2020 21:07:08       Matagorda County,
                 Linebarger Goggan Blair & Sampson LLP,    c/o Tara L. Grundemeier,    PO BOX 3064,
                 Houston, TX 77253-3064
cr              E-mail/Text: houston_bankruptcy@LGBS.com May 22 2020 21:07:08       Montgomery County,
                 Linebarger Goggan Blair & Sampson LLP,    c/o Tara L. Grundemeier,    P.O. Box 3064,
                 Houston, TX 77253-3064
cr             +E-mail/Text: houston_bankruptcy@LGBS.com May 22 2020 21:07:08       Palacios ISD,
                 c/o Tara L. Grundemeier,    Linebarger Goggan Blair & Sampson LLP,    P.O. Box 3064,
                 Houston, Tx 77253-3064
cr             +E-mail/Text: justin@renshaw-law.com May 22 2020 21:06:42      South Georgia Pecan Company,
                 c/o Renshaw PC,   2900 Weslayan, Suite 230,    Houston, TX 77027-5170
                                                                                              TOTAL: 11

           ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
aty             Julie E. Oelsner Weintraub Tobin Chediak Coleman G
cr              14770 CENTREPORT OFFICE OWNER LLC
intp            3MD, Inc. d/b/a Denali Advanced Integration
cr              6827 Leland Way, LLC
cr              ARAMARK Uniform & Career Apparel, LLC
cr              ARI Fleet LT
intp            Acosta Inc.
intp            Ad Hoc Committee of Dairy Cooperatives,    c/o Jeff Sims (Chairman)
intp            Ad Hoc Group of Bondholders
cr              Ad Hoc Group of Equity Shareholders
intp            AlixPartners LLP
cr              Atlas Oil Company
cr              Automotive Industries Apprenticeship Training Trus
cr              Automotive Industries Pension Trust Fund
cr              Automotive Industries Welfare Trust Fund
cr              Automotive Rentals, Inc
cr              B&R Oil Company, Inc.
cr              BB&T Equipment Finance Corporation
cr              BMO Harris Bank N.A.
cr              BMO Harris Equipment Finance Co.
cr              Banc of America Leasing & Capital, LLC
cr              Bank of America, N.A., in its capacity as trustee
cr              Bank of Montreal
cr              Barry Green
cr              Bay Corrugated Container, Inc.
cr              Bernon Land Trust LLC
intp            Birdseye Dairy, Inc.
cr              Blanco CAD
cr              Blommer Chocolate Company
cr              Bond Safeguard Insurance Co.
cr              Broadway Heights Dairy, Inc.
cr              Burris Logistics
cr              C.K.S. Packaging, Inc
cr              CHEP Container and Pooling Solutions, Inc.
cr              Caldwell CAD
cr              California Dairies Inc.
cr              California Department of Food and Agriculture
cr              Cameron County
intp            Campbell Soup Supply Company, LLC
cr              Centimark Corporation
cr              Central Florida Lumber & Supply, Co.
intp            Central States, Southeast and Southwest Areas Pens
cr              CenturyLink Communications, LLC
              Case 19-36313 Document 2149 Filed in TXSB on 05/24/20 Page 8 of 10



District/off: 0541-4         User: ShoshanaA             Page 7 of 9          Date Rcvd: May 22, 2020
                             Form ID: ntctran            Total Noticed: 253


           ***** BYPASSED RECIPIENTS (continued) *****
cr              Certain Texas Taxing Entities
cr              Champion Energy Services, LLC
cr              Chubb Companies
cr              Citizens Asset Finance, Inc. and Citizens Bank, N.
intp            Citizens Bank
cr              Citrofrut USA, LLC
cr              Citrosuco North America, Inc.
cr              City Of Harlingen
cr              City Of McAllen
cr              CoBank ACB
intp            Commonwealth of Pennsylvania, Milk Marketing Board
cr              Consolidated Container Company, LLC
cr              Convoy Servicing Company
cr              Cooperatieve Rabobank U.A., New York Branch
cr              Corcentric, Inc.
intp            Country Pure Foods, Inc.
cr              Cream-O-Land Dairies, LLC
cr              Crown Credit Corporation
cr              Crown Equipment Corporation
cr              DJL Management, Inc.
cr              DSD Partners, Inc.
cr              Danisco USA Inc.
intp            Danone North America
intp            Danone US, LLC and its affiliated entities
cr              DeWitt County
cr              Delta Fire Systems, a Division of Western States F
cr              Derek Christopher Righter
cr              Double H Manufacturing Corporation
cr              Douglas G. Peterson
cr              DuPont de Nemours, Inc.
cr              Eagle Pass ISD,    112 E. Pecan, Suite 2200,  San Antonio
cr              Ecolab, Inc.
cr              Elopak, Inc.
cr              Employer Direct Healthcare LLC
intp            Everett & Judith Henderson
cr              FONA International Inc.
cr              Farm Credit Mid-America, FLCA/PCA
cr              Fifth Third Bank
cr              Flywheel Brand, LLC
intp            Food Lion LLC
cr              Foodbuy, LLC
intp            Freese and Nichols, Inc.
cr              Fruitcrown Products Corporation
intp            GEM Freshco, LLC
intp            General Management
cr              Genpact (UK) Limited
intp            Great Dane, LLC
cr              HCL America Inc.
cr              HCL Technologies Limited
cr              Hamann Construction Company
cr              Hamilton CAD
cr              Harlingen CISD
cr              Hays CISD
cr              Hidalgo County
cr              Hoogwegt US, Inc.
cr              Horizon Media
cr              InterCool USA, LLC
cr              Interbake Foods, LLC and Norse Dairy Systems, LLC
intp            International Brotherhood of Teamsters Dairy Divis
cr              International Dairy Queen, Inc. and American Dairy
cr              International Longshore and Warehouse Union Local
intp            International Union of Operating Engineers, Local
intp            Island Dairy, LLC
cr              JS Nowak LLC
cr              Jennifer Bravo
cr              Jody L Macedonio
intp            Johnson Truck Bodies, LLC
intp            Joseph Addabbo
intp            Judson Witham
cr              Justin White
cr              Kandel Transport, Inc.
cr              LLano County
cr              Lampasas County
cr              Land O’Lakes, Inc.
cr              Leprino Foods Dairy Products Company
cr              Liberty Mutual Insurance Company
cr              Limestone County
cr              Lindox Equipment Company
cr              Lineage Logistics, LLC
              Case 19-36313 Document 2149 Filed in TXSB on 05/24/20 Page 9 of 10



District/off: 0541-4         User: ShoshanaA              Page 8 of 9          Date Rcvd: May 22, 2020
                             Form ID: ntctran             Total Noticed: 253


           ***** BYPASSED RECIPIENTS (continued) *****
cr              Liphete Mentor
cr              Liqui-Box Corp.
cr              Local 201 Retail Wholesale and Department Store Un
cr              Local 201-A Retail Wholesale Department Store Unio
cr              Local 584 Pension Trust Fund
cr              Los Fresnos CISD
cr              M. J. Resurrection
intp            M.J. Reider Associates
cr              MRV Marketing, LLC
cr              Mansfield Oil Company
cr              Marissa Jarratt
cr              Mary Beth White
cr              McLennan County
intp            Michael Ulloa
cr              Millard Refrigerated Services, LLC
intp            My Way Transportation
intp            Nestle Dreyer’s Ice Cream Company
cr              Nestle USA, Inc. and Dreyer’s Grand Ice Cream, Inc
cr              Nevada Department of Conservation and Natural Reso
cr              New Prime, Inc,
cr              Nueces County
cr              O ICE, LLC
crcm            Official Committee of Unsecured Creditors
cr              PLM Fleet LLC
cr              PLM Fleet, LLC f/k/a MAC Trailer Leasing, Inc.
cr              Pacific Rim Capital, Inc.
cr              Paul Hill
intp            Peak Rock Capital LLC
cr              Pecan Deluxe Candy Company
cr              Pension Benefit Guaranty Corporation
cr              Penske Truck Leasing Co., L.P.
intp            Peter Cirrinicione
intp            Prairie Farms Dairy, Inc.
cr              Quisqueya Express, Inc.
cr              RWDSU Health and Benefit Fund
cr              RWDSU Pension Fund
cr              Raymondville ISD
cr              Realty Income Corporation
cr              Reese Road Properties
cr              Regions Bank
cr              Regions Equipment Finance Corporation
cr              Retail Wholesale Department Store Union, Mid-South
cr              Retail, Wholesale and Dept Store Int’l Union and I
cr              Richard Barnes, Jr.
intp            Richard Mark Donahue
cr              Rio Hondo ISD
cr              Robertson County
cr              Ryder Truck Rental, Inc.
cr              Ryder Truck Rental, Inc. and Ryder Integrated Logi
cr              SCS LL, LLC
cr              Samantha White
cr              San Marcos CISD
cr              Santa Fe Independent School District
cr              Santander Bank N.A.
cr              Saputo Dairy Foods USA LLC
cr              Sidney Alphonse
cr              Siemens Financial Services, Inc.
cr              Silgan White Cap LLC
cr              SmartLight Analytics, LLC
cr              Sodexo Operations, LLC
cr              Sompo Holdings, Inc.
intp            Southeast Milk, Inc.
cr              Star Leasing Co
cr              Statco Engineering & Fabricators, Inc.
cr              Stationary Engineers Local 39
cr              Sun Trust Equipment Finance & Leasing Corp.
stkhld          Susan L. Poole
cr              TIAA Commercial Finance, Inc. f/k/a EverBank Comme
cr              Taylor Hof-Roland
cr              Telerx Marketing, Inc. d/b/a C3i Solutions an HCL
cr              Tetra Pak, Inc.
intp            Texas Commission on Environmental Quality
cr              The Bank of New York Mellon Trust Company, N.A.
cr              The Kroger Co.
intp            The Stop & Shop Supermarket Company LLC
cr              Time Definite Services, Inc.
cr              Travelers Casualty and Surety Company of America
intp            Unicold Corporation
intp            United States Of America
                 Case 19-36313 Document 2149 Filed in TXSB on 05/24/20 Page 10 of 10



District/off: 0541-4                  User: ShoshanaA                    Page 9 of 9                          Date Rcvd: May 22, 2020
                                      Form ID: ntctran                   Total Noticed: 253


             ***** BYPASSED RECIPIENTS (continued) *****
cr                Value Feeds LLC
cr                Victoria County
cr                Videojet Technologies, Inc.
cr                Visible Supply Chain Management, LLC, successor-in
cr                Walmart Real Estate Business Trust
cr                Walmart Stores East, LP and affiliates
cr                Westchester Fire Insurance Company
cr                Willacy County
cr                William Glenn
cr                Wilson County
cr                Wintrust Equipment Finance
cr                Young Brothers, LLC.
aty*             +Justin Crane,   The Myers Law Group,   9327 Fairway View Place,    Suite 100,
                   Rancho Cuamonga, CA 91730-0969
cr*              +Nstar Electric Compa Western Massachusetts,    c/o Weldon L. Moore, III,    Sussman & Moore, LLP,
                   4645 N. Central Expressway, Ste. 300,   Dallas, TX 75205-7326
cr*              +Nstar Electric Compa Western Massachusetts,    c/o Weldon L. Moore, III,    Sussman & Moore, LLP,
                   4645 N. Central Expressway, Ste. 300,   Dallas, TX 75205-7326
cr*              +The Connecticut Light and Power Company,    c/o Weldon L. Moore, III,    Sussman & Moore, LLP,
                   4645 N. Central Expressway, Ste. 300,   Dallas, TX 75205-7326
                                                                                              TOTALS: 213, * 4, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: May 24, 2020                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on May 22, 2020 at the address(es) listed below:
NONE.                                                                                       TOTAL: 0
